WALD, Circuit Judge,
concurring:
Judge Tamm’s dissent suggests a conflict between the panel opinion’s treatment of Representative Perkins’ remarks and my treatment of remarks by a conference cornmilico member in an altogether different case. See p. 626 n.41 (Tamm, J., dissenting) (comparing pp. 620-623 with Demby v. Schweiker, 671 F.2d 507, at 516 517 & n.11 (D.C.Cir. Dec. 15, 1981) (Wald, J., dissenting)). I do not perceive any such conflict. In Demby, the majority relied on an ambiguous table in a conference report to negate the clearly expressed intent of both the House and Senate. Dissenting from that opinion, I wrote that the conference committee report was completely consistent with the committee reports issued by the two Houses, and that we should not lightly presume that the conference committee stepped outside its mandate to resolve differences. I then noted that this reading of the conference committee’s actions was confirmed by the remarks of Senator Schmitt, a conference committee member.
In contrast, the panel’s interpretation of subsection 103(f) in this case is supported by the plain language of the statute as well as by relevant committee reports. See pp. 623-627. Therefore, I see no reason to give Representative Perkins’ remarks incorporating a different interpretation “decisive” weight. I concur in the panel’s opinion.